Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to s 14-16  without significantly more. The claim(s) recite(s) an abstract idea of a mental process wherein the manipulation of data can be practiced by hand and/or with generic computer elements that do not impose meaningful limitations.  In the claim the method merely calls for receiving feature points from first and second sources and then determining a distance to a feature point based on at least a size of a feature – this is merely the call for manipulating data as a mental process. This judicial exception is not integrated into a practical application because the first and second devices, feature points, and cloud are instrumentalities that merely gather information in ways that are well-understood, routine, and are conventional computer functions (See MPEP 21`06.05d). Lastly, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claim 15 merely recites a generic data transfer step and Claim 16 recites facets of the data which is abstract and thus cannot aid in supplying a practical application.  The generation of a SLAM map or data structure using the feature points is a practical application to create localization and mapping as recited in part in Claim 17.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 6 is rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. No. 2014/0267234 toHook et al.
	Hook discloses a a storage device (Fig. 2A, B map storage 25), comprising:
at least one computer medium that is not a transitory signal and that comprises instructions executable by at least one processor to:
receive, from a first device (Fig. 1 smart glasses 14), at least first feature points in a point cloud (features identified in landscape [0022], in one embodiment uses the cloud to generate the location using SLAM);
receive, from a second device (Fig. 1 device 13 which can also be another set of glasses 14), at least second feature points in a point cloud (Fig. 2B representing features received from N devices, for the cloud see also [0022]); and
generate a simultaneous localization and mapping (SLAM) map using the first and second feature points (Figs. 2A, B and “maps merge”; and
responsive to determining that the SLAM map has a first feature, alter presentation of a computer game simulation on at least one of the first and second devices ([0028] a pose module 715 determines position and location of the mobile devices {feature} and using a content manager of Fig. 7 controls and animates the movement of virtual content [0031] as for example in a car game [0060]).

Terminal Disclaimer
5.	The terminal disclaimer filed on 3/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,549,186 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
6.	Claims 1-5, 8-13, and 18 are allowed.
7.	The following is a statement of reasons for the indication of allowable subject matter:  The closest art of record to Hook discloses several elements of Claims 1 and 8 yet fails to determine a distance to a first feature point at least in part based on an attribute of the first feature point as recited in independent Claim 1 or to a computer headset corresponding to the feature points as in Claim 8. Further, Hooke does not disclose determining a blind spot as in Claim 12.
8.	Claims 7, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  Hook discloses the elements of Claim 6 yet fails to disclose a blind spot as in Claim 7 nor determine a distance to a first feature point at least in part based on an attribute of the first feature point as recited in Claim 19.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715